Luh A if S

To “ne C oucis of The
United Staten of America
and The Honoralole Suda.e Jones

 

Mu. AAmML_iS Nae Digallado p 0. 8. Maly: LF 481. {ws
bora 1a ELK Greve uy Les pra, Hogt nis - leader Sods You
all well. First Hing. | ike +p Yaak. You fo taki AG Wour Hing
+0 each Mn \etLer, in, “Toon Sentencing for CONS piracy mon
fyotticking etn. ve aliceday signed Mu _olea_on Navembec
3d of za70. |4ake Lull \L_ respons: toi li Hy ent: My AChOns _
and greatly apologize. | wast! al) ausr\ike Anis, J WOs
once” OA ddaughtar, a _stravigh+- A. student, OW ite, ond
oO devoted mother. ( Seocrated £ Loam Cr itt ar Degel lade
LO. 200% cand dlivoreed nin in Zola. Our wmavratie
Wo Wry Abusive mentally and plysically. \suddenly
Aoecame & Sinale movner of Harte amazing \pequdiful
Giels Yatne Deg oll ado 19 Oaom Degollado \4 and
“Cincishy Degolladalte. we did well for a shock while.
Unrortunadt ly. | was iatrarlucad te meltainZas and _
Slowly sracted mu dor woorfall. Ot icsic IT WOS Socal
US. Buck Ww Rou drok meta | iS nor G Social chug.
ls denlces aver YMring, CHM RN EC YON TORN YOu, Vb casbous
Vives. | was aot aware ot ONS lback Wren . | Rou
muse) \¢ Facing eviction and one Hing \ead to _cinother
\ gtacked Ul ig). \neavier ound stacked pass’ ny i+ dato
make co little Br of money. Leventually Lost nny lnomne, my
BiclS WOM AO cy methers house. wont tosccrl Genel
Sell. Lm. G_deep Aeoressi im. AS mY Ud become esau.

 

 

 

 

 
 

\_ lose maul ond ony wor, L cdidet realize sine grave
AOCNAIG2 \ WIGS COUSIOG ony, yal f ead loved anes, Noc ne
AA Onnmnian te L_Oniss my mocenag Vike. cand Lami \U. \
aclaty agol lowi2e +0 The United Stederot America Dor aw
wine norm | cacised lay Any acdlens.. Dung mu Ue
L Knew nobeter clad now \ S12 Uns severness ot MAY.
UseandLathims.\_ om ac from _cun ovaonizer ale ace
\nelieve Haak OA veo \ AO Accept SPOONS Ii litu oat
roy uoL ond achims causu.| become avery neavy LV
dur nod nod ne Connmechions Mar Wo COAG tue ot
Connectons. Tne drug wosr ia ne just WIGS \gokcing fon
try ox Gy G litte piko® Changin mu pockele | onde
LAP homeless ONO LLP) adtempled +DuJcucdls Wy wn \\ fe.
| Cow exaldin Now Soccy \ Om tor 2uerUMnias Wve
done +0 en calt Cun ones. mM EMLSSING O “ut on mu sunni ly
Acwig, gud ny Stl ond ekoaus dowd coche nk, ant Mow ln”
Ooi, ng Cmseguonces. ot mu ackions. Kl | in askios “ng
Coir 1 “ound HO CAOMA onomate Judog \onen, \s TO Olea
have mercy Came. \ eg Leinarey Om1n_MY sunkene
OUNd_AItLy Look | wil be Sentenced \otlynd aa 5 GAAS Kodo.
| condersternd Haat | cdl do tine conc co tee ul _
Qdvantage ot all PYOYrCLMs dng Lochs Eroul \degh
ene iO orl. My, Past is Muy Odor and | ww only
‘look Cnck tp. cot make tne Same Mistalees, This Anne tart
\ eo oer | cw focus an nu Badure ond £O nave cl
ne backs to. Live a dwug tree Lid succeded bu wu.

loved ned. | pceuy nok Wan Unc nelo \ lot aloe

 
 

tok ca graduations Sonn. callége. gnol
Loe Oi Suucaeestu} foun onion Sse odin Puuo,

Wg) Cad Narn lw Sa 0 CLAY ne hse lo Sok
Como nity Pearse nave \2inancy on Mu LOKACL Ona
AINE YA “CON SLE Marr nuimnan, maoWner, Comaliater, siskar
cond Sernale Kook \ aun cund not Une eripning)
Hak Oru ACG dL Made _ofme, \ Pry UGK

You witht aki (+ possi he Yid \ ww ceunite Wri)
AY ea lovedones Sooner Urin Ladker. Won yu Suc

“Your ent By OO Role S§ YS. \ ate Qo, Mu reseuns\oilt Ibs
Creat ly Chpal ONL Fe

 

_ Qiac ov ey

 

 

“Danuy Dedollado

 

 

 

 

 

 

 

 

 

 

 

 

 
